Citation Nr: 0701853	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-10 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel








INTRODUCTION

The veteran had service from January 1942 to February 1946.  
He died in August 1997; the appellant is the veteran's 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.


FINDINGS OF FACT

1.  According to a death certificate, the veteran died in 
August 1997 from cardiorespiratory arrest; probable acute 
myocardial infarction was listed as an antecedent cause; and 
probable amebic liver abscess or acute cholecystitis was 
listed as an underlying cause.  

2.  At the time of the veteran's death, service connection 
had not been established for any disabilities.

3.  The record contains no indication that the veteran's 
death was proximately due to or the result of a service-
connected disease or injury.


CONCLUSION OF LAW

Criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1138, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by an April 2003 letter.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the appellant has been afforded the 
information necessary to advance any contention by means of 
the April 2003 letter.  As such, the appellant was aware and 
effectively notified of information and evidence needed to 
substantiate and complete her claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the appellant is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received notice in April 2003, prior to 
the adjudication of the claim in May 2003.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the April 2003 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records and a 
medical certificate from a private physician.  Notably, the 
appellant has not identified any further outstanding and 
relevant evidence in response to the April 2003 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
appellant.



Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  To establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Certain chronic diseases, like cardiovascular-renal disease 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant. 38 
U.S.C.A. § 5107(b).

As an initial matter, the Board notes that the veteran died 
in August 1997.  The death certificate shows that his 
immediate cause of his death was cardiorespiratory arrest; 
probable acute myocardial infarction was listed as an 
antecedent cause; and probable amebic liver abscess or acute 
cholecystitis was listed as an underlying cause.  A medical 
certificate dated in May 2003 was received from a physician 
who indicated that the veteran was treated at the Aurora 
General Hospital from August 4-5, 1997 and that he eventually 
died from cardiorespiratory arrest probably due to acute 
myocardial infarction and probably with amebic liver abscess 
or acute cholecystitis.  The veteran had no service-connected 
disabilities at the time of his death.

The veteran's service medical records are silent as to 
complaints of or treatment for coronary artery disease.  Nor 
is there evidence the veteran incurred cardiovascular disease 
within the presumptive period defined in 38 C.F.R. § 3.307.  

Although the appellant asserts, in essence, that the veteran 
should be service-connected for the disorder causing his 
death, she is not qualified as a layperson to render medical 
opinions regarding the nature of the disability and any nexus 
between the cause of the veteran's death and military 
service.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The appellant has not offered or identified any probative and 
competent evidence to support the proposition that the 
veteran died from a disease incurred in service such that a 
legally sufficient causal connection was shown to have 
existed.  Because the preponderance of the evidence is 
against the claim, the appellant's application must be 
denied.
 

ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


